Title: To Thomas Jefferson from Edward Haskell, 8 June 1789
From: Haskell, Edward
To: Jefferson, Thomas


Paris 8 June, 1789. “A plan of business” brought him to Europe. Needs to fix upon a banker in Paris to handle “considerable money”; he must inspire confidence in those concerned. Called on TJ this morning to ask a letter to Mr. Grand. “I can have no claim on you to ask this indulgence, and my only apology for doing it, is my having the honor to belong to the Country whose sovereignty you represent in France.”
